Title: From George Washington to Tobias Lear, 14 December 1794
From: Washington, George
To: Lear, Tobias


        
          My dear Sir,
          Philadelphia Decr 14th 1794
        
        The day following the one on which I wrote to you last, your letter of the 10th instt was received.
        It is to be regretted, exceedingly, that delegated powers are, oftentimes, so little regarded; and that trusts of an important nature, the neglect of wch may be attended with serious consequences, should be suffered to sleep in the hands of those who ought to carry them into activity. such, from your representation, appears to be the case of the petition which ought, in behalf of the Potomac Company, to have been laid before the Assembly of Virginia in due Season.
        
        The notice of the intended presentment of such petitions (which is required by law) cannot, I presume, be dispensed with; and if there be any dereliction to the measures prayed for, the limitation to & expiration of the time for the reception of them, will be urged as a plea for postponement.
        The propriety of my writing to individual members, or even to the Assembly itself, on this subject, is, in my mind, a matter that may be questioned; but supposing the case to be otherwise, I do not know who the members are; and such indeed has been the change of things since I mixed in the politics, or much with the people of that state, (out of the neighbourhood of Alexandria) that an entire new set, unknown to me personally, are in the exercise of the powers of government. Tomorrow, however, I will communicate this matter to Mr Randolph, & know if he has any acquaintances in that Assembly to whom he could introduce the subject, and thereby aid your personal exertions. ’Tis to be lamented however, that in plain matters—a little ticklishly circumstanced—such hazards (at least of delay) should be unnecessarily encountered. We are all well, & join in best wishes for you—and I am Affectionately Yours
        
          Go: Washington
        
      